Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES FIRST QUARTER RESULTS FOR 2014 Tel Aviv, Israel, May 30, 2014, Elbit Imaging Ltd. (TASE, NASDAQ: EMITF) ("Elbit"" or the "Company") announced today its results for the first quarter of 2014. Three months ended March 31, 2014 compared to corresponding period in 2013 The Company’s profit for the three months period ended March 31, 2014 (“Q1 2014”) amounted to NIS 1,474 million. An amount of approximately NIS 1,609 million is attributable to non-cash financial gain resulting from the Company’s unsecured debt restructuring, as previously announced by the Company on February 24, 2014. Consolidated revenues and gains for Q1 2014 amounted to NIS 109 million (US$ 31 million) compared to NIS 114 million in the corresponding period in 2013 (“Q1 2013”). · Revenues from hotels operation and management in Q1 2014 amounted to NIS 44 million (US$ 13 million) compared to NIS 47 million in Q1 2013. · Costs and expenses of hotels operation and management decreased in Q1 2014 to NIS 42 million (US$ 12 million) compared to NIS 45 million in Q1 2013. The decrease resulted from the decrease in the revenue as mentioned above. · Revenues from the sale of fashion retail increased in Q1 2014 to NIS 34 million (US$ 10 million) compared to NIS 29 million in Q1 2013. The increase is attributable to increase in revenue from same store and the opening of two new stores. · Cost of fashion retail increased in Q1 2014 to NIS 34 million (US$ 10 million) compared to NIS 30 million in Q1 2013. The increase resulted from the increase in revenue as mentioned above. · Rental income from commercial centers decreased in Q1 2014 to NIS 31 million (US$ 9 million) compared to NIS 37 million in Q1 2013. The decrease is mainly attributable to the decrease in income from the Fantasy Park operation. · Cost of commercial centers decreased in Q1 2014 to NIS 25 million (US$ 7 million) compared to NIS 30 million in Q1 2013. The decrease is mainly attributable the decrease in the Fantasy Park operations as mentioned above. · General and administrative expenses amounted to NIS 10 million (US$ 3 million) in Q1 2014 compared to NIS 15 million in Q1 2013. The decrease is mainly attributable to payroll expenses, share based compensation expenses and to expenses relating to the arrangement of the Company's unsecured financial debt. · Share in losses of associates, netamounted to NIS 6 million (US$ 2 million) in Q1 2014 compared to NIS 33 million in Q1 2013. The losses in Q1 2013 are mainly attributable to write-down in PC’s project in India in the total amount of NIS 23 million. · Financial gain from debt restructuring in the first quarter of 2014 amounted to approximately NIS 1,609 million (US$462 million). Such gain reflects the difference between the carrying amount of the Company's unsecured financial debts (notes and a bank loan) as of the closing of the restructuring and the fair value of the shares and notes issued by the Company based on their closing quoted price on the first day of trading. · Financial expenses, net increased in Q1 2014 to NIS 109 million (US$ 31 million) compared to net financial expenses of NIS 68 million in Q1 2013. The increase of NIS 41 million is mainly attributable to the following: o An increase in the amount of NIS 55 million (US$ 16 million) in non-cash expenses, as a result of changes in fair value of PC’s debentures which are measured at fair value through profit and loss; and. o An increase in interest expenses and CPI-linked borrowing expenses, net in the amount of NIS 9 million (US$ 3 million) mainly attributable to (i) an increase of NIS 16 million in the interest expenses related to the activity of PC’s commercial centers mainly due to suspension of capitalization of finance expenses to PC's qualified assets; and (ii) a decrease in the interest on the Company’s bank loan of NIS 7 million due to a refund received from the bank. o A decrease in the amount of NIS 13 million (US$ 4 million) in exchange rate losses mainly attributable to fluctuation in the exchange rate between the EURO and NIS with respect to PC’s debentures issued in NIS. · Other expenses , net in Q1 2014 amounted to NIS 11 million (US$ 3 million) compared to NIS 6 million in Q1 2013.The expenses in Q1 2014 are attributable to a loss from sellingof certain assets by PC during the first quarter. · Profit before tax expenses amounted to NIS 1,481 million (US$ 425 million) in Q1 2014 compared to a loss of NIS 114 million in Q1 2013. · Tax expenses amounted to NIS 7 million (US$ 2 million) in Q1 2014 compared to tax benefits of NIS 5 million in Q1 2013. · Profit from continuing operations amounted to NIS 1,474 million (US$ 423 million) in Q1 2014 compared to a loss of NIS 109 million in Q1 2013. · Profit from discontinued operations, net, amounted to NIS 0.6 million (US$ 0.2 million) in Q1 2014 compared to loss in the amount of NIS 4 million in Q1 2013. These amounts are attributed to the Company’s U.S investment properties operation which was sold during 2012. · Profit for Q1 2014 amounted to NIS 1,474 million (US$ 423 million) (out of which NIS 1,500 is attributed to the equity holders of the Company) compared to a loss of NIS 113 million in the corresponding period in 2013 (out of which NIS 99 million is attributed to the equity holders of the Company). · Shareholders' equity as of March 31, 2014 amounted to NIS 1,406 million ($ 403 million) (out of which Shareholders' equity in the amount of NIS 798 million ($ 229 million) is attributed to the controlling interest). 2 About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India, primarily through its subsidiary Plaza Centers N.V. In certain circumstances and depending on market conditions, we operate and manage commercial and entertainment centers prior to their sale; (ii) Hotels - Hotel operation and management; (iii) Medical Industries - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (iv) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India; (v) Fashion Apparel - Distribution and marketing of fashion apparel and accessories in Israel. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” "would," “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2013, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact: Ron Hadassi Chairman of the Board of Directors Tel: +972-3-608-6048 ron@elbitimaging.com 3 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS March 31 December 31 March 31 2 0 1 4 2 0 1 3 2 0 1 4 Convenience translation (in NIS thousands) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivables Other receivables Inventories Trading property Non-Current Assets Trading property Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Current Liabilities Short-term credits Suppliers and service providers Payables and other credit balances (*) 283,831 Non-Current liabilities Borrowings - Other liabilities (*) 96,059 Deferred taxes Shareholders' Equity (Deficiency) Attributable to equity holders of the Company ) Non-controlling Interests ) (*) Reclassified 4 ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Three months ended Year ended Three months ended March 31 December 31, March 31 2 0 1 4 2 0 1 3 2 0 1 3 2 0 1 4 Convenience translation (in NIS thousands) US$'000 Revenues and gains Revenues Revenues from sale of commercial centers - - - Revenues from hotel operation and management Revenues from fashion merchandise and other Total revenues Gains and other Rental income from Commercial centers Total gains Total revenues and gains Expenses and losses Commercial centers Hotels operations and management Cost of fashion merchandise and other General and administrative expenses Share in losses of associates, net Financial gain from debt restructuring ) - - ) Financial expenses (incomes), net Write-down, charges and other expenses, net ) ) Profit (loss) before income taxes ) ) Income tax expenses (tax benefit) ) ) Profit (loss) from continuing operations ) ) Profit (Loss) from discontinued operation, net ) Profit (loss) for the period ) ) Attributable to: Equity holders of the Company ) ) Non-controlling interest ) 5 ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Three months ended Year ended Three months ended March 31 December 31, March 31 2 0 1 4 2 0 1 3 2 0 1 3 2 0 1 4 Convenience translation (in NIS thousands) US$'000 Profit (loss) for theperiod ) ) Other comprehensive income to be reclassified to profit or loss in subsequent periods: Exchange differences arising from translation of foreign operations ) ) Gain (loss) from cash flow hedge ) ) Gain from available for sale investments ) ) Items not to be reclassified to profit or loss in subsequent periods: Adoption of the revaluation model - Beginning of the year - Additions during the year - ) - - ) - Other Comprehensive income (loss) ) ) Comprehensive income (loss) ) ) Attributable to: Equity holders of the Company ) ) Non-controlling interest ) 6 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non-Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2013 ) ) ) Lossfor the year - ) ) - ) ) ) Other comprehensive income (loss) - - - ) ) - ) ) ) Transaction with non-controlling interest - Reclassification of a derivative (option) following change in terms - ) ) Exercise of options by employees 10 - - ) - Expiration of options held by minority - ) - Stock-based compensation expenses - Balance - December 31, 2013 ) Profit (Loss) for the period - ) Other comprehensive income (loss) - - ) - - Issuance of shares - Stock based compensation expenses - Cancellation of treasury stock ) ) - - - Transaction with non-controlling interest - Balance - March 31, 2014 ) ) - (*)includes transactions with non-controlling interest reserve and hedging reserve. 7 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non-Controlling interest Total shareholder's equity Convenience translation, U.S.$'000 Balance - December 31, 2013 ) Loss for the year - ) Other comprehensive income (loss) - - ) - - Reclassification of a options following a change of terms - Transaction with non-controlling interest - Cancellation of treasury stock ) ) - - - Stock-based compensation expenses - Balance -March 31, 2014 ) ) - (*)includes transactions with non-controlling interest reserve and hedging reserve. 8
